 
Exhibit 10.1
 
Finance, Security, and AR AP Monetization Agreement
 
This Finance, Security and AR AP Monetization Agreement (hereinafter referred to
as the “FSM”) is entered into this March 6,of 2020 by and between H&H COFFEE
GROUP EXPORT CORP., of 980 West 23 Street, Hialeah, Florida, 33010 and H&H
EXPORT Y CIA. LTDA., located at Beneficio La Pita km 117 ½ Carretera Matagalpa
Matagalpa, Nicaragua (hereinafter collectively referred to as “H&H”) and CLR
ROASTERS, INC (Hereinafter referred to as “CLR”). of 2131-41 NW 72 Avenue,
Miami, Florida, (hereinafter referred to as "CLR"). Either may be referred to in
the singular as Party or collectively as Parties.
 
WHEREAS, the Parties have previously entered into that certain Sourcing and
Supply Agreement dated March 31, 2019, a copy of which is attached hereto as
Exhibit 1; and
 
WHEREAS, the Parties, as provided for within the Sourcing and Supply Agreement
delivered various amounts of green coffee as outlined and within the terms of
said agreement; and
 
WHEREAS, H&H, acting as the agent for various growers of green coffee (the “
Independent Producers”) had green coffee delivered to CLR from the Independent
Producers for the 2019 green coffee program. CLR acquired ownership of the raw
green coffee beans and delivered the processed coffee beans to various buyers.
CLR accumulated an Accounts Payable Balance due to the Independent Growers/H&H
Representative for approximately $22.0 million which was outstanding as of
12/31/2019; and
 
WHEREAS, CLR milled and sold to H&H green coffee, with H&H selling the green
coffee to various customers, with a significant amount of these sales being sold
to various government agencies accumulating an Account Receivables Balance owed
to CLR in the amount of approximately $30.1 Million; and
 
WHEREAS, CLR advanced to H&H and Siles operating capital, and amounts are owed
to CLR for interest, loans, advances, and other fees for approximately $3.0
million during 2019 which are secured by of the Additional Collateral ( as
defined below); and
 
WHEREAS, H&H has been advised that the Independent Producers that the
Independent Producers are not able to finance green coffee for the 2020 green
coffee program as was the case for the 2019 green coffee program, with the
independent producers requiring payment upon delivery of the green coffee for
the 2020 growing season. Further, alternate financing for the program has been
arranged to continue the green coffee program into 2020 and beyond.
 
 
 

 
 
 
TERMS AND CONDITIONS
 
NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the Parties agree as
follows:
 
1.
H&H has entered into a $46,500,000 credit facility with Multiagro & CIS LTD, a
division of Flores Zeldon Importer and Exporter, LTD, a Nicaraguan Agency
(“Agency”) to finance the 2020 green coffee business and to insure payment of
2019 Accounts Receivables held by CLR.
 
2.
Under the terms of the lending agreement and arrangements that H&H and CLR
Subsidiary, Siles,entered with the Agency, the Agency has agreed to advance, on
behalf of H&H, approximately $22.0 million ,which advance shall reduce the
Accounts Receivables due to CLR from H&H and shall be used by CLR to payoff its
payables owed to the Independent Producers. The payment of these funds is for
partial repayment of the Account Receivable owed by H&H to CLR. The remaining
Accounts Receivable owed to CLR after payment of the advance shall be referred
to as the “Accounts Receivable Balance”
 
3.
CLR and H&H has agreed to allow the Agency to directly pay off and extinguish
CLR’s Accounts Payables, and the Agency has directly paid off and extinguished,
CLR’s Accounts Payables obligation S owed to the Independent Producers, for the
2019 growing season, insuring that the Accounts Payable obligation is fully paid
down and that the Independent Producers will for the 2020 growing season
continue to deliver green coffee beans to the CLR mill for processing and resale
with payment due from H&H upon delivery of the processed beans. 
 
4.
The credit facility provides for the purchase by the Agency (the “Agency Coffee
Beans”) of 495,000 Quintals (49,500,000 Pounds) of green coffee for the 2020
growing season. H&H and CLR agree to allow the Agency, to directly disburse
funds owed as payment for the Agency Coffee Beans to the Independent Producers
upon presentation by the Independent Producers that green coffee has been
delivered and quantities verified and confirmed that the coffee is in the care,
custody and control of CLR. The credit facility interest and fees will be paid
at a rate of 4 cents a pound.
 
 

 
 
 
5.
The Accounts Receivables that was owed by H&H to CLR in the amount of $30.1
Million is an integral part of this Finance, Security and AR/AP Monetization
Agreement funding provided by the Agency in cooperation with Parties. Given the
Agency has paid and extinguished CLR’s Accounts Payables obligation owed to the
Independent Producers, the Agency has requested the Account Receivables Balance
owed by H&H to CLR be paid down during the 2020 season as CLR processes and
sells green coffee beans to its customers during the 2020 growing season. It is
agreed that via a reduction on the loan amount from the agency and the invoice
amount from H&H and or the Producers to CLR, at a rate of .225 per pound of
green coffee shipped, of the 2020 sales amounts billed by CLR to CLR’s customers
, that this amount will be paid to CLR and applied to the outstanding 2019
Accounts Receivable balance owed by H&H to CLR. All payments will occur upon
receipt delivery of processed green coffee to CLR’s customers with H&H providing
verification of the quantities invoiced.
 
6.
H&H represents that the Agency and related parties to the Agency is obligated to
pay CLR the approximately $30.1 million Accounts Receivable balance described
above and that the $22.0 million dollar payment by the Agency to the Independent
Producers is representation of this obligation and the payment to the
Independent Producers resembles a show of good faith by the Agency and its
related parties. The Agency, in consideration of the payment to the Independent
Producers and the establishment of the $46,500,000 line of credit to H&H, of
which $22.0 million has been paid to the Independent Producers on behalf of CLR,
has required that CLR leave the respective Accounts Receivable balance as
collateral to secure the credit line as green coffee inventory is accumulated at
Siles and assigned to CLR. This balance will be referenced as\ “Additional
Collateral”.
 
7.
The Additional Collateral, as described above, will be released to CLR as CLR
ships the processed green coffee to its customers. CLR’s share of the Additional
Collateral (the A/R) will be paid via a reduction on invoice amount to CLR at a
rate of .225 per pound of green coffee shipped. Providing the 49,500,000 pounds
acquired for the 2020 season is all shipped by CLR in 2020 the entire $30.1
million Account Receivable, including the Additional Collateral, would be
recouped by CLR by the end of the year 2020. The Parties agree that CLR will
continue to receive the .225 per invoice reduction until the entire additional
collateral amount is recouped by CLR.
 
8.
CLR and H&H agree that for the 2020 growing season, an outstanding Accounts
Receivable due from H&H for approximately 27% of its 2020 gross billing amount
will be outstanding as of the end of the 2020 growing season. (this is in effect
CLR’s required contribution to the financing agreement).
 
9.
H&H understands and acknowledges that there will be no payments made under the
profit-sharing agreement until CLR’s Additional Collateral is recouped and
released to CLR, including the $5 million note for hedging and all interest and
fees related to 2019 green coffee program. Further, the parties acknowledge that
the Sourcing, Supply, and Service agreement executed in March 31, 2019 and any
amendments thereto will remain in full force and effect where applicable.
 
 

 
 
 
 
Representations and Warranties:
 
1.
H&H represents and warranties, as the agent for the Producers, that all
obligations outlined on Exhibit “A“ has been satisfied and paid in full.
 
2
H&H represents and warranties that its obligation to pay CLR the Additional
Collateral balance of $30.1 million will continue going until this amount is
paid in full.
 
3.
H&H represents and warranties that is will continue to provide logistics and
support to Producer(s) in delivering their harvested green coffee to the Parties
Mills. H&H will arrange for Independent Producer(s) to assign and release title
of their coffee to CLR upon delivery of said coffee to the Parties Mills
 
4.
H&H herby represents and warranties and guarantees to CLR that it shall be the
sole obligation of H&H to keep accurate records of receipts of all coffee,
advances to Producers against their specific coffee if any, loan advances and
tracking from the credit facility, any service costs provided on Independent
Producers coffee including freight, shipping, import and export fees, taxes,
interest charges and any other applicable fees or charges along with any fees
that are paid directly to the Producers or the Agency. (Hereinafter referred to
as the “Settlement Charges”). An accounting of these Settlement Charges will be
promptly submitted to CLR by H&H at the time the Independent Producers final
settlement is negotiated, and their coffee commodity is paid for by CLR.
 

GENERAL
 
1
ASSIGNMENT: BINDING EFFECT. This Agreement and the rights of CLR hereunder may
be assigned by CLR.
 
2
EXECUTION. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument. Execution and
delivery of this Agreement by delivery of a facsimile copy bearing the facsimile
signature of a party shall constitute a valid and binding execution and delivery
of this Agreement by such party. Such facsimile copies shall constitute
enforceable original documents.
 
 

 
 
 
3
NOTICES. Any notice or communication required or permitted hereunder shall be
sufficiently given if sent by first class mail, postage prepaid:
 
(a)       If to CLR, addressed to it at:
2141 NW 72nd Avenue
Miami, Florida 33122      
 
 
(b)      If to: H&H addressed to it at:
980 West 23 Street
Hialeah, Florida, 33010
 
4
APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO SUCH STATE'S CONFLICTS
OF LAWS OR CHOICE OF LAW RULES. H&H HEREBY WAIVES WITH FULL KNOWLEDGE THAT IT IS
DOING SO, THE RIGHT TO HAVE ANY MATTER LITIGATED IN OR HAVE THE LAW OF NICARAGUA
APPLIED IN ANY WAY TO THE ENFORCEMENT OF THE AGREEMENT OR ANY PROVISION THEREOF.
THE PARTIES FURTHER AGREE THAT SHOULD THE NEED ARISE TO EXECUTE FURTHER
DOCUMENTS EITHER IN THE SATE OF FLORIDA OR IN NICARAGUA TO GIVE FULL FORCE AND
EFFECT TO THIS PARAGRAPH OR ANY OTHER PROVISION(S) OF THIS AGREEMENT UNDER THE
LAWS OF THE STATE OF FLORIDA THAT THEY WILL DO SO IMMEDIATELY AND WITHOUT DELAY.
VENUE SHALL BE PROPER IN MIAMI-DADE COUNTY, FLORIDA.
 
5
Neither Party hereto, shall be responsible for any losses or damages to the
other occasioned by delays in the performance or non-performance of any of said
Parties obligations when caused by acts of God, strike, acts of war, or other
such acts which are beyond the reasonable control of said Party.
 
6
ATTORNEY’S FEES. In any action between the Parties to enforce any of the terms
of this Agreement or any other matter arising from this Agreement, the
prevailing Party shall be entitled to recover its costs and expenses, including
reasonable attorneys' fees up to and including all negotiations, trials and
appeals, whether or not litigation is initiated.
 
 

 
 


7
CONSTRUCTION. The terms of this Agreement shall not be more strictly construed
against one Party by virtue of having drafted the Agreement as both Parties have
reviewed same and have had an opportunity to make changes thereto.
 
8
SEVERABILITY. If any provision of this Agreement shall be held to be invalid or
unenforceable its entirety in part or in its entirety for any reason, then the
remaining provisions shall continue to be valid and enforceable. If a court
finds that any provision of this Agreement is partially invalid or
unenforceable, but that by limiting or performing such provision it would become
valid and enforceable, then such provision shall be deemed to be rewritten,
construed and enforced as so limited or reformed.
 
9
CAPTIONS. The captions in this Agreement are for convenience only and shall not
be considered a part hereof or affect the construction or interpretation of any
provisions of this Agreement.
 
10
NUMBER AND GENDER. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the Party or Parties, or their personal representatives, successors and assigns
may require.
 
11
ENTIRE AGREEMENT. This Agreement (including the schedules and annexes hereto)
and the documents delivered pursuant hereto or in connection herewith constitute
the entire agreement and understanding between the Parties and supersedes any
prior agreement and understanding, written or oral, relating to the subject
matter of this Agreement. H&H, , Hernandez and Orozco each acknowledge that they
have (a) had the opportunity to seek the advice of independent counsel,
including independent tax counsel, regarding the consequences of this Agreement;
and (b) received no representations from CLR or its counsel regarding the legal
consequences of this Agreement. This Agreement may be modified or amended only
by a written instrument executed by the Parties.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first above written.
 
 
H & H COFFEE GROUP EXPORT, CORP.
 
/s/ Alain Hernadez                                                 

Signature
 
ALAIN HERNANDEZ 
 
 
 
H&H EXPORT Y CIA. LTDA


/s/ Alain Hernadez                                                      

Signature
 
ALAIN HERNANDEZ
 
 
 
CLR ROASTERS, LLC
 
 /s/ David Briskie                                                   

Company Representative’s Signature
 
DAVID BRISKIE                                                   

Company Representative’s Printed Name
 


 
 
